The Chancellor.
A commission, in the nature of a writ de lunático inquirendo, was issued to inquire as to the lunacy of Cornelius L. Con-over, of the county of Monmouth. The return is that at the time of taking the inquisition, he was not a lunatic. Motion is now made, in behalf of Lucy Conover, who petitioned for the commission, for an order requiring him to show cause why the inquisition should not be set aside. The return contains evidence that the jury were not apprised of the full extent of their duty in the premises. They appear to have *331supposed tlie question before them was, merely, whether Conover was a lunatic in the popular sense of the term, and having found that he was not so, they considered their duty in the premises at an end. This was an error. If Conover was of unsound mind, so that he was not fit for the government of himself and his property, the jury should have so found. “ The proper return,” says Shelford, “ to a commission of idiocy or lunacy, where the party is not found an idiot or lunatic, but is considered by the jury as an object fit to be under the superintendence of the court of chancery, is that the party is of unsound mind, so that he is not sufficient for the government of himself, his lands and tenements.” Shelford, on Lunatics, pp. 108, 109. The words “but of sound mind and doth not enjoy lucid intervals, so that he is not capable of the government of himself, his messuages, lands, tenements, goods and chattels,” have been erased from the inquisition in this case, probably because the jury were not willing to find that Conover was mentally capable of governing himself and his estate. But, however that may be, the jury did not discharge their full duty in returning that they found him not to be a lunatic.
I shall therefore make an order upon Conove-r to show ■cause why the return should not be quashed and a new commission ordered. A copy of the inquisition, and of this petition to set aside the return, will be served with the order, and he must appear before me for examination.